Opinión concurrente en parte y disidente en parte emitida por el
Juez Asociado Señor Corrada Del Río,
a la cual se une el Juez Asociado Señor Rivera Pérez.
El resultado inusitado al que arriba la mayoría de este Tribunal nos mueve a plasmar nuestro sentir por escrito. Concurrimos con la mayoría al resolver que el Reglamento Núm. 89 para Regular el Proceso de Evaluación de Solici-tudes para el Otorgamiento de Certificados de Necesidad y Conveniencia (Reglamento Núm. 89) no contraviene la ley en virtud de la cual fue promulgado. No obstante, disenti-mos, por entender que este reglamento no es ambiguo.
I
El 25 de agosto de 1997 el Departamento de Salud (De-partamento), mediante aviso al público contenido en el pe-riódico The San Juan Star, notificó su intención de emitir un nuevo reglamento con el propósito de regular el proceso de evaluación de solicitudes para el otorgamiento de Cer-tificados de Necesidad y Conveniencia, en virtud de la Ley Núm. 2 de 7 de noviembre de 1975, según enmendada, 24 L.P.R.A. see. 334 et seq. (Ley Núm. 2).
A través de dicho aviso, el Departamento, además de expresar el propósito de la adopción del reglamento, señaló el lugar y las horas disponibles para revisar una copia de éste, y estableció un plazo de treinta (30) días, contados a partir de la publicación del aviso, para someter comenta-rios por escrito. Por último, indicó que aquel interesado en solicitar la celebración de una “vista administrativa para *152la discusión de los comentarios” debía presentar, dentro del término antes mencionado, una petición por escrito, en conjunto con un memorando en el cual expusiera las justi-ficaciones para la realización de una vista pública.(1)
Ante ello, dentro del término dispuesto, la Asociación de Farmacias de la Comunidad, el Colegio de Farmacéuticos de Puerto Rico, el American College of Radiology —Capí-tulo de Puerto Rico — , la Asociación Puertorriqueña de Dueños de Laboratorios Clínicos Privados, Inc., el Colegio de Tecnólogos Médicos de Puerto Rico, la Farmacia Claudio, Inc. y el Laboratorio Ríos Lisojo (peticionarios) compa-recieron y solicitaron que se llevase a cabo una vista pública. A tales fines, el Departamento, vía facsímil, noti-ficó la celebración de dicha vista.
Llegado el 29 de septiembre de 1997, los peticionarios acudieron a la vista, presentaron sus ponencias e impug-naron el reglamento por éste alegadamente adolecer de va-rios defectos.
Luego de analizar los comentarios y las sugerencias, y acoger algunos de éstos, el 16 de octubre de 1997 el Depar-tamento aprobó el Reglamento Núm. 89. Tras ser presen-tado en el Departamento de Estado el 20 de octubre de 1997, dicho reglamento entró en vigor el 19 de noviembre del mismo año.
Posteriormente, el 16 de diciembre de 1997, dentro del término estatutario para impugnar de su faz la validez de un reglamento,(2) los peticionarios recurrieron, vía revi-*153sión, ante el Tribunal de Circuito de Apelaciones (TCA) para impugnar el referido reglamento. Sostuvieron, en sín-tesis, que: (1) el procedimiento llevado a cabo para aprobar el Reglamento Núm. 89 era contrario a derecho; (2) dicho reglamento es nulo por ser contrario a la ley al amparo de la cual se promulgó, y (3) el reglamento es inconstitucional por razón de ambigüedad.
Así las cosas, el TCA, mediante Sentencia de 10 de mayo de 1999, notificada el 14 de mayo, resolvió que los procedimientos se condujeron conforme a derecho y que el reglamento no era contrario a la ley, ni era arbitrario ni caprichoso. Por lo que concluyó que “el Reglamento impug-nado t[enía] fuerza de ley por haber cumplido con los trá-mites procesales requeridos para su validez”.(3) Los peticio-narios, oportunamente, presentaron una moción de reconsideración, denegada por el TCA mediante Resolución de 23 de junio de 1999, notificada el 9 de julio.
Inconformes, el 9 de agosto de 1999 los peticionarios acudieron ante nos, vía certiorari, para imputarle al TCA la comisión de los siguientes errores:
A. Erró el Honorable Tribunal de Circuito de Apelaciones al confirmar la validez del Reglamento núm. 89.
B. Erró el Honorable Tribunal de Circuito de Apelaciones al sostener que el Reglamento núm. 89 no es ambiguo, arbitra-rio, e inconsistente en su aplicación.
C. Erró el Honorable Tribunal de Circuito de Apelaciones al resolver que el Reglamento impugnado tiene fuerza de ley por haber cumplido con los trámites procesales requeridos para su validez.
HH HH
Por entender que el incumplimiento sustancial con el trámite procesal privaría a este Tribunal de discutir los *154planteamientos sustantivos, comenzamos nuestro análisis, al igual que la mayoría, atendiendo el tercer señalamiento.
Los peticionarios, en síntesis, aducen que el aviso publi-cado por el Departamento no cumplía con la Ley de Proce-dimiento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico (LPAU), y que el trámite de vista pública no siguió el procedimiento establecido en la Ley Núm. 2. Además, la mayoría esboza un planteamiento no traído a la atención de este Tribunal: la alegada falta de preparación del informe por el oficial examinador.
A. Aviso publicado en el periódico “The San Juan Star”
En específico, los peticionarios alegan que el aviso era insuficiente, ya que en él el Departamento no expresó su intención de derogar el entonces vigente Reglamento Núm. 56.(4)
La LPAU, en lo pertinente, dispone:
Siempre que la agencia pretenda adoptar, enmendar o dero-gar una regla o reglamento, publicará un aviso en un periódico de circulación general en Puerto Rico. ... El aviso contendrá un resumen o explicación breve de los propósitos de la pro-puesta acción .... (Énfasis suplido.) Sec. 2.1 de la LPAU, 3 L.P.R.A. see. 2121.
Es decir, la LPAU requiere una declaración sucinta del objetivo del reglamento o regla formulada. Al respecto, el profesor Fernández Quiñones comenta que “[e]l aviso sólo debe contener lo esencial de la regla propuesta o puede muy bien describir los temas que cubre”. D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed. rev., Bogotá, Ed. Forum, 2001, Sec. 3.2, pág. 112. Añade que
*155[l]a regla no se decreta inválida porque difiera de lo propuesto siempre y cuando los temas fueran debidamente notificados al público en general. La disponibilidad del texto completo de la regla y el notificarlo en el aviso subsana cualquier otro de-fecto, siempre que se cubran los temas esenciales. Id.
El Departamento, mediante el aviso en cuestión, señaló diáfanamente que tenía la intención de adoptar un regla-mento para sistematizar el procedimiento de evaluación de las solicitudes de certificados de necesidad y conveniencia, en virtud de la Ley Núm. 2.(5) Indicó, de igual modo, que el propósito de dicho reglamento era regular la expedición de los certificados de necesidad y conveniencia. Además, en el borrador del reglamento disponible para el público, el De-partamento incluyó una cláusula mediante la cual dejaba sin efecto el Reglamento Núm. 56.(6)
Conforme a lo antes expresado, nos es forzoso concluir que el aviso publicado por el Departamento cumplió con el requisito de una explicación breve del propósito del regla-mento propuesto, conforme a lo establecido por la LPAU. Resultaba innecesario incluir en el aviso una expresión so-bre la determinación del Departamento de eliminar el Re-glamento Núm. 56, supra, pues, era claro que el nuevo re-glamento tenía el propósito de regular los mismos asuntos incluidos en el primero. Además, no podemos perder de *156perspectiva que los interesados podían examinar el borra-dor del reglamento propuesto, el que, en su Art. VIII esta-blecía sin lugar a dudas la intención del Departamento de derogar el reglamento entonces vigente.
Lo anterior no dispone de este asunto, ya que los peti-cionarios, luego de exponerlo sucintamente en la Petición de certiorari y traerlo someramente en el alegato, sostie-nen que no pudieron “expresarse significativamente sobre el reglamento aprobado dentro del marco de referencia del propósito perseguido por el reglamento propuesto ya que el borrador del reglamento no contenía expresión alguna so-bre el propósito que se incorporó al reglamento que final-mente se aprobó”.(7) Añaden que “[n]o exist [ía] en el récord base ni explicación razonable para un cambio tan drástico del reglamento para regular el proceso de evaluación de solicitudes para el otorgamiento de certificados de necesi-dad y conveniencia ...”.(8)
Ante dicho planteamiento, la mayoría tilda de “lacóni-co”(9) el propósito del reglamento(10) y expresa que la expli-cación breve y concisa de éste en un reglamento final re-quiere respuestas razonadas a los comentarios de los inte-resados y, finalmente, concluye que la explicación contenida en el Reglamento Núm. 89 es insuficiente. Funda tal posi-ción en que la no inclusión de las contestaciones de la agen-cia a las manifestaciones de los participantes limita su fun-ción revisora, ya que no puede concretar qué asuntos de *157política pública se ventilaron y qué sugerencias se hicieron, impidiéndole determinar si la agencia actuó arbitraria o caprichosamente. Dicha postura es errónea.
En primer lugar, la mayoría —vía fíat judicial— en-mienda la LPAU y le impone al Departamento un requisito no establecido por el legislador. En conformidad con dicho estatuto, el texto del reglamento “adoptado o enmendado” sólo tiene que contener, en lo pertinente, “una explicación breve y concisa de sus propósitos o de las razones para su adopción o enmienda”. Sec. 2.5(b) de la LPAU, 3 L.P.R.A. sec. 2125(b). Requerirle a la agencia incluir una relación de los comentarios de las partes, así como las respuestas co-rrespondientes, atenta contra la brevedad y precisión requerida. Además, “la agencia no está obligada ni limi-tada por los comentarios en la formulación final de la regla”. Fernández Quiñones, op. cit, pág. 114.
En segundo lugar, y no menos importante, a los fines de evaluar si la actuación de la agencia, mediante la promul-gación del reglamento, fue o no arbitraria, los tribunales debemos inspeccionar los documentos incluidos en el expe-diente de la agencia y no meramente descansar en una explicación breve y concisa contenida en el reglamento adoptado.(11)
En fin, para cumplir coñ lo establecido por la LPAU, la agencia sólo tiene que, por así decirlo, contestar —de forma *158breve y concisa— cuál es el propósito del reglamento apro-bado o por qué está adoptándolo.
A tales efectos, el Departamento expuso —de forma clara y sencilla— que, mediante el Reglamento Núm. 89, se proponía facilitar y brindarle rapidez al procedimiento para la concesión de certificados de necesidad y convenien-cia, así como ajustar dicho proceso a la actual política pú-blica contenida en las leyes de la Reforma de Salud.(12) Sin embargo, dicha explicación no le agrada a la mayoría, que va más allá y expresa —como justificación— que el Depar-tamento debió “expli[car] por qué ha decidido suplantar el reglamento anterior con uno mucho más ambiguo y limitado”.(13) No avalamos tal posición, por entender que el lenguaje incluido en el Reglamento Núm. 89 satisface las exigencias de la LPAU, y porque la mayoría pierde de pers-pectiva que el Reglamento Núm. 56 no es objeto de controversia.
B. Vista pública
Los peticionarios aducen que el Departamento no siguió los procedimientos establecidos en la Ley Núm. 2 para la celebración de la vista pública mandatoria. Ello, debido a que el Departamento la notificó con cinco días de antela-ción, cuando se requiere la publicación de un aviso en dos periódicos de circulación general con un mínimo de quince días. Art. 22 de la Ley Núm. 2, supra, 24 L.P.R.A. sec. 334j.(14)
Entendemos que la desviación del procedimiento com-prendido en la Ley Núm. 2 no menoscabó el derecho de *159participación en la vista pública de las partes interesadas. En el caso de autos, el Departamento, cumpliendo con el propósito de realizar la vista pública mandatoria, la cele-bró treinta y cinco días después de la publicación del aviso en el periódico The San Juan Star, el 29 de septiembre de 1997. Cabe recordar que, mediante dicha publicación, el Departamento le informó al público, inter alia, su inten-ción de adoptar el reglamento propuesto, el lugar y horario disponibles para revisar un borrador de éste, el plazo de treinta días para someter los comentarios escritos y para solicitar la vista administrativa.(15) Es decir, las partes in-teresadas tuvieron la oportunidad y el tiempo suficiente para elaborar sus ponencias, ya que tenían que preparar sus comentarios escritos y/o petición de vista dentro del plazo antes mencionado. Véase Hosp. San Pablo v. Hosp. Hnos. Meléndez, 123 D.P.R. 720, 737-738 (1989).(16)
C. Informe del oficial examinador
Tras escudriñar el expediente y no encontrar escrito al-guno titulado Informe del Oficial Examinador, la mayoría aduce, motu proprio, dicho argumento y concluye que este informe no se produjo.
La See. 2.3 de la LPAU, en lo pertinente, dispone que “[e]l funcionario que presida la vista preparará un informe para la consideración de la agencia, en el cual se resuman los comentarios orales que se expongan durante la vista”. (Énfasis suplido.) 3 L.P.R.A. see. 2123.
Sobre el particular, en el expediente administrativo del caso de autos obra un memorando de 8 de octubre de 1997 del Oficial Examinador Manuel Fernández Mejías, dirigido al Director de la Oficina de Asesores Legales del Departa-*160mentó de Salud. En dicho escrito, el suscribiente hace una relación de los comparecientes a la vista pública, indica que los participantes presentaron por escrito el contenido de sus ponencias y, finalmente, añadió los comentarios no incluidos en ellas.(17)
En vista de lo anterior, entendemos que el memorando en cuestión cumple con la LPAU.(18) Máxime, cuando la obligación del funcionario es resumir los comentarios ora-*161les, los cuales, en la situación de autos, constan en las po-nencias incluidas en el expediente administrativo. El pro-pósito de la disposición en cuestión es simplificarle al Secretario de Salud la labor de analizar y considerar las declaraciones de los comparecientes, ya que no tiene que sentarse a escuchar una grabadora u observar a los depo-nentes a través de un monitor. Claro está, si el texto de los comentarios obra por escrito, resulta innecesario compendiarlos. Además, no podemos perder de perspectiva que, a diferencia de un procedimiento cuasi adjudicativo, donde el funcionario aprecia el comportamiento (demeanor) y dirime cualquier conflicto de credibilidad —en una actuación cuasi legislativa— como en la situación de autos, es preferible, en lo posible, recoger exactamente lo que las partes expresaron. Por lo cual, el error esgrimido por la mayoría no se cometió.
Atendidos los señalamientos procesales, y debido a que el desvío del trámite de vistas públicas no constituyó un incumplimiento sustancial,(19) procedemos a discutir los planteamientos sustantivos.
HH HH HH
Los. peticionarios, por otra parte, alegan que el Regla-mento Núm. 89 es inválido por ser contrario a la Ley Núm. 2. Argumentan, además, que dicho reglamento es nulo por-que adolece de vaguedad, por lo que su aplicación podría ser arbitraria.
*162A. Reglamento Núm. 89, supra, es contrario a la Ley Núm. 2, supra.
Estimamos, al igual que la mayoría, que el Reglamento Núm. 89 no conflige con las disposiciones estatutarias bajo las cuales se promulgó.(20)
En la situación de autos, el Secretario del Departa-mento emitió el Reglamento Núm. 89 a tenor de la Ley Núm. 2. Este estatuto —en particular su Art. 3— faculta al Secretario del Departamento a fijar, mediante reglamenta-ción, los requisitos para la expedición de los certificados de necesidad y conveniencia. 3 L.RR.A. 334b.(21)
Por otra parte, el Secretario del Departamento, al pro-mulgar el reglamento en cuestión, tomó en consideración los criterios establecidos por dicho artículo. A tales efectos, el Secretario del Departamento incluyó, en el reglamento adoptado, los cinco requisitos fijados por el referido artí-culo e incorporó dos adicionales. Estos últimos fueron adoptados en cumplimiento con los objetivos delineados por la Ley Núm. 2 (una planificación ordenada de las faci-lidades y servicios de salud, y proveer los servicios de salud donde el Secretario estime que son necesarios y convenien-tes, 1983 Leyes de Puerto Rico 403-404), y con los propó-sitos establecidos en las leyes de la Reforma de Salud (una mayor cobertura de los servicios médicos a las personas indigentes). Ello conlleva que el propósito del Reglamento Núm. 89, esté en armonía con los fines perseguidos por *163los estatutos mencionados. Es decir, existe una relación ra-zonable entre el reglamento y dichas leyes.(22)
En vista de ello, concluimos que el Reglamento Núm. 89 no contraviene lo dispuesto por la Ley Núm. 2 y que no es arbitrario ni caprichoso, por lo que no es nulo.
B. El Reglamento Núm. 89 sufre del defecto de vaguedad
Los peticionarios esgrimen el argumento de que el Re-glamento Núm. 89 es vago, por lo que su aplicación podría resultar arbitraria o caprichosa. La mayoría acoge dicho planteamiento y, por lo tanto, concluye que el reglamento es vago. Tal postura es errónea, pues analiza el Regla-mento Núm. 89 a la luz del Reglamento Núm. 56 del De-partmento de Salud de 14 de agosto de 1986. Es decir, la mayoría se apoya en que el reglamento objeto de controver-sia no contiene tantos criterios como el anterior.(23) ¿Es am-biguo un reglamento porque no es tan específico como el anterior? O, ¿no es vago un reglamento porque no hay uno previo? La vaguedad de un estatuto o de un reglamento no se mide comparando reglamentos.
De igual forma, tanto los peticionarios como la mayoría sostienen que el Reglamento Núm. 89 adolece de vaguedad fundamentándose en Soto v. Srio. de Justicia, 112 D.RR. 477 (1982). Allí expresamos que “[c]uando, como en el caso de autos no hay estándares en la ley que gobiernen el ejer-cicio de la discreción que la ley reconoce, el esquema per-mite y promueve una aplicación arbitraria y discriminato-*164ria de la ley”. (Énfasis en el original.) Soto v. Srio. de Justicia, supra, pág. 499.
No obstante, la situación de autos es distinguible de aquélla. En Soto v. Srio. de Justicia, supra, los allí peticio-narios, como ciudadanos, alegaron violación del derecho constitucional de obtener información recopilada por el Es-tado en su gestión pública, mientras que en el presente los peticionarios aducen —de forma vaga e imprecisa— que el Reglamento Núm. 89 es inconstitucional. Además, a dife-rencia de Soto, supra, en el de autos, la Ley Núm. 2 enu-mera unos criterios que debe incluir la reglamentación a ser aprobada, los cuales el Departamento adoptó al pro-mulgar el Reglamento Núm. 89.
Los requisitos delineados por la Ley Núm. 2, más los dos adicionales, limitan la discreción del Secretario del De-partamento y, al mismo tiempo, le brindan la flexibilidad necesaria para expedir y otorgar los certificados de necesi-dad y conveniencia. Veamos.
La Ley Núm. 2, en su Art. 3, supra, establece los si-guientes criterios, los cuales fueron específicamente incor-porados en el Reglamento Núm. 89, a saber:
(1) La relación entre la transacción para la cual se solicita el certificado y el plan de desarrollo de servicios a largo plazo, si alguno, del solicitante.
(2) La necesidad actual y proyectada que tiene la población a ser afectada por la transacción contemplada de los servicios que se proveerán mediante la misma.
(3) La existencia de alternativas a la transacción para la cual se solicita el certificado o la posibilidad de proveer los servicios contemplados de manera más eficiente o menos cos-tosa que la propuesta por el solicitante.
(4) La relación entre el sistema de salud operante en el área y la transacción propuesta.
(5) En el caso específico de solicitantes de certificados de necesidad y conveniencia para el ofrecimiento de servicios de salud, el Secretario deberá considerar también los siguientes factores:
(a) La disponibilidad de recursos humanos y económicos para el rendimiento eficiente de esos servicios.
(b) El impacto que la forma de proveer los servicios tendrá *165sobre las necesidades de entrenamiento clínico que puedan tener los profesionales de salud del área en donde los servicios habrán de prestarse.
(c) El por ciento de la población del área a ser servida que tendrá acceso a los servicios propuestos. El Secretario deberá exigir que la solicitud indique el tiempo que el solicitante ne-cesitará para hacer disponible el servicio o equipo objeto de la petición o realizar el gasto objeto de la transacción. 24 L.P.R.A. sec. 334b.
Además, el Secretario del Departamento tomará en con-sideración los siguientes criterios, añadidos por el Regla-mento Núm. 89:
1. El nivel de competitividad y de eficiencia operacional de las facilidades de salud existentes en el área de servicio de la acción propuesta.
2. El nivel de concentración existente en el área de servicio de la acción propuesta y la medida en que un incremento en la oferta estimule la competencia en cuyo caso se podría favore-cer la acción propuesta. Art. VI del Reglamento Núm. 89, supra, pág. 15.
Como se puede apreciar, estos requisitos no son amplios —como alegan los peticionarios— pero tampoco son rígidos como para que constituyan una camisa de fuerza y conlle-ven una aplicación irracional.(24) Éstos son lo suficiente-mente definidos para ayudar al Secretario a delinear una planificación ordenada al momento de otorgar los certifica-dos de necesidad y conveniencia correspondientes. Pero, de igual forma, no son tan específicos —como pretenden los peticionarios— debido a que cada área geográfica o región tiene sus características peculiares. Los criterios adopta-dos permiten más flexibilidad en el otorgamiento de los *166certificados porque, en vez de conformar su aprobación a criterios geográficos, el Secretario también considerará la competitividad, la eficiencia operacional y la calidad del servicio. De este modo, existe mayor probabilidad de que un servicio determinado se provea adecuadamente dentro de un área geográfica o región. A tales fines, el Reglamento Núm. 89 requiere que toda solicitud para el otorgamiento de un certificado de necesidad y conveniencia tiene que venir acompañada de, entre otros, un estudio financiero de viabilidad económica. Art. V(2)(c) del Reglamento Núm. 89, supra. Además, al delimitar el concepto “área de servicio” y definir las regiones, el reglamento incluye parámetros para precisar la necesidad actual y proyectada, y medir el nivel de concentración dentro del área de servicio.'
Por otra parte, los peticionarios argumentan que el Se-cretario tiene absoluta discreción, ya que puede balancear los criterios en la manera que estime pertinente. Dicho planteamiento carece de méritos. En Lab. Inst. Med. Ava. v. Lab. C. Borinquen, 149 D.P.R. 121, 133 (1999), resolvimos, bajo el Reglamento Núm. 56, que el Secretario “[t]iene discreción para obviar un criterio reglamentario, cuando ello sea procedente”. Añadimos que “una interpre-tación contextual de la Ley Núm. 2 referida claramente revela ... que el legislador dejó en manos del Secretario la determinación de conceder o denegar los certificados re-queridos, sujeto a unas guías y criterios, que aparejan un ámbito de discreción”. Id.
Además, el Secretario, en su función adjudicativa —al momento de otorgar o denegar un certificado—(25) tiene que formular determinaciones de hecho sostenidas por evi-dencia sustancial. Hosp. San Pablo v. Hosp. Hnos. Melén-dez, supra, pág. 733. Ello implica que, de eximir al solici-*167tante de algún criterio o darle más peso a un requisito que a otro, el Secretario está obligado a explicar el razona-miento detrás de tal determinación, la cual tiene que estar sustentada por evidencia sustancial; además, está sujeta a revisión judicial.(26)
Por lo que, contrario a la mayoría, concluimos que el Reglamento Núm. 89 no es ambiguo, ya que los criterios contenidos en él son suficientes para limitar y encauzar la discreción del Secretario.(27)
IV
Finalmente, también cabe señalar que la mayoría erró al declarar nulo el Reglamento Núm. 89 y reinstalar el Reglamento Núm. 56. La mayoría, mediante esa actuación, establece una política pública no vigente en Puerto Rico, atribuyéndose y usurpando funciones inherentes a otra rama gubernamental. Lo propio sería dejar en vigor el Re-glamento Núm. 89 y ordenarle al Departamento que, si-guiendo el procedimiento para enmendar un reglamento bajo la LPAU, considere adoptar los criterios incorporados por el Memorando Circular 1997-1 y cualesquiera otras enmiendas a dicho reglamento, en lugar de dar marcha atrás para regresar al descartado Reglamento Núm. 56.
Por otra parte, la mayoría ignora por completo el Art. IX del Reglamento Núm. 89, supra, que contiene una cláusula de separabilidad.(28) En el supuesto de que existiera la ale-*168gada ambigüedad, con lo cual no estamos de acuerdo, pudo haber limitado su decreto de nulidad al Art. VI de éste, el cual comprende los criterios impugnados. El remanente del reglamento es independiente de artículo en cuestión y, por ende, capaz de subsistir sin el mismo.(29)
Por los fundamentos aquí expresados, concurrimos con la parte del dictamen de la mayoría que resuelve que el Reglamento Núm. 89 no es contrario a la Ley Núm. 2 y que la aprobación del Memorando Circular 1997-1 no cumplió con los requisitos de la LPAU. Disentimos de la parte que declara nulo el Reglamento Núm. 89 y reinstala la vigencia del Reglamento Núm. 56.

 Apéndice de la Petición de certiorari, pág. 84.


 “Cualquier acción para impugnar la validez de su faz de una regla o regla-mento por el incumplimiento de las disposiciones de este capítulo deberá iniciarse en el Tribunal de Circuito de Apelaciones dentro de los treinta (30) días siguientes a la fecha de vigencia de dicha regla o reglamento. La competencia sobre la acción corres-ponderá al Circuito de la región judicial donde está ubicado el domicilio del recurrente.” Sec. 2.7(b) de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (LPAU), 3 L.P.R.A. sec. 2127(b). Véanse: Asoc. Dueños Casas Panguera, Inc. v. J.P., 148 D.P.R. 307 (1999); Montoto v. Lorie, 145 D.P.R. 30 (1998).


 Apéndice de la Petición de certiorari, pág. 310.


 Reglamento del Secretario de Salud Núm. 56 para Establecer Todo lo Rela-cionado con las Solicitudes de Certificado de Necesidad y Conveniencia y el Otorga-miento de Estos; Establecer las Normas que se Requerirán a los Solicitantes; Fijar Penalidades y para Otros Fines. Este reglamento se promulgó al amparo de la Ley Núm. 2 de 7 de noviembre de 1975 (24 L.P.R.A. see. 334 et seg.). El mismo fue presentado en el Departamento de Estado el 15 de agosto de 1986.


 Dicho aviso, en lo referente, dispone como sigue:

“AVISO AL PÚBLICO

“Mediante la presente se notifica al público en general de la intención del De-partamento de Salud de adoptar los siguientes Reglamentos:
“1) Reglamento para Regular el Proceso de Evaluación de Solicitudes para el Otorgamiento de Certificados de Necesidad y Conveniencia al amparo de las dispo-siciones de la Ley Número 2 del 7 de noviembre de 1975, según enmendada .... Los reglamentos propuestos tienen el propósito de reglamentar la expedición de Certifi-cados de Necesidad y Conveniencia ..." (Énfasis suplido.) Apéndice de la Petición de certiorari, pág. 84.


 El Art. VIII de dicho borrador, inciso (1), exponía:
“1. Cláusula Derogatoria — Este Reglamento deja sin efecto toda norma, pauta, procedimiento o parte de éstos que esté(n) en conflicto con sus disposiciones en particular, se deroga expresamente el Reglamento 56 del 14 de agosto de 1986, radicado en el Departamento de Estado el 15 de agosto de 1986.” íd., pág. 98.


 Alegato de los peticionarios, pág. 16.


 íd., pág. 17.


 Opinión mayoritaria, pág. 124.


 El Art. II del Reglamento Núm. 89 para Regular el Proceso de Evaluación de Solicitudes para el Otorgamiento de Certificados de Necesidad y Conveniencia dis-pone:
“El propósito del presente reglamento lo constituye el deseo del Departamento de Salud de agilizar y expeditar [sic] el proceso de consideración y análisis de las solicitudes de concesión de Certificados de Necesidad y Conveniencia así como atem-perar dicho proceso a la actual política pública en tomo a la prestación de servicios de salud en Puerto Rico según definida en las disposiciones de las leyes número 190 del 5 de septiembre de 1996 y la número 72 del 7 de septiembre de 1993, según enmendadas.” Apéndice de la Petición de certiorari, pág. 157.


 El expediente, conforme a la LPAU, incluye, pero sin limitarse a, los siguien-tes:
“(a) Copias de toda publicación en relación a la regla o al procedimiento.
“(b) Toda petición, requerimiento, memorial o comentario escrito radicado ante la agencia y cualquier material escrito considerado por la agencia en relación a la adopción de la regla y al procedimiento seguido.
“(c) Cualquier informe preparado por el oficial que presida la vista resumiendo el contenido de las presentaciones.
“(d) Una copia de cualquier análisis regulatorio [sic] preparado en el procedi-miento para la adopción de la regla.
“(e) Una copia de la regla y una explicación de la misma.
“(f) Todas las peticiones de excepciones, enmiendas, derogación o suspensión de la regla.” See. 2.6 de la LPAU, 3 L.P.R.A. see. 2126.


 Véase nota al calce núm. 10.


 Opinión mayoritaria, pág. 127.


 Reconocemos que, al no contradecir el texto y el propósito de la LPAU, es de aplicación la disposición referente a la vista pública contenida en la Ley Núm. 2, supra. Asoc. Dueños Casas Parguera, Inc. v. J.P., supra; Carabarín et al. v. A.R.P.E., 132 D.P.R. 938, 952 (1993); Hernández v. Golden Tower Dev. Corp., 125 D.P.R. 744, 748 n. 7 (1990).


 Apéndice de la Petición de certiorari, pág. 84.


 ei “publicar ‘un aviso en un periódico de publicación general’... satisface el requisito de notificar a todas las personas afectadas por la regla propuesta”. D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed. rev., Bogotá, Ed. Forum, 2001, Sec. 3.2, pág. 111.


 Dicho memorando dispone lo siguiente:
“RE: PROPUESTA DE NUEVO REGLAMENTO PARA REGULAR EL PRO-CESO DE CONSIDERACION DE SOLICITUDES DE CERTIFICADOS DE NECE-SIDAD Y CONVENIENCIA
“En el caso de referencia luego de haber sido publicado el aviso de intención para la adopción del reglamento de referencia las siguientes personas e instituciones solicitaron la celebración de una vista pública:
“1— Pavía Health, Inc.
“2— American College of Radiology
“3— Colegio de Médicos Cirujanos
“4— Sociedad Radiológica de Puerto Rico
“5— Asociación de Hospitales
“6— Colegio de Farmacéuticos
“7— Walgreens of San Patricio
“8— Lie. Mario L. Paniagua
“9— Asociación Farmacias de la Comunidad
“10— Ryder Hospital
“11— Colegio de Tecnólogos Médicos
“12— Asociación Puertorriqueña de Dueños de Laboratorios “13 — • Cámara de Comercio”
De los antes expuestos todos fueron notificados de la celebración de la vista pública y acudieron a ella todos menos el Colegio de Médicos Cirujanos, Pavía Health y Cámara de Comercio. Todos los comparecientes sometieron por escrito el texto de sus ponencias, las cuales obran en el expediente del caso.
El Lie. Mario Paniagua comentó además en tomo a la necesidad de definirse de una forma más concreta el concepto de “área de servicio”. El Dr. David Guzmán, en representación del Hospital Ryder, así como el Lie. Milton Cruz, de la Asociación de Hospitales, se colocaron a la disposición del Departamento de Salud para colaborar en el proceso de adopción de un nuevo reglamento para la concesión de Certificados de Necesidad y Conveniencia. El Lie. Milton Cruz sugirió además la creación de un Comité de la Industria para colaborar en dicho proceso. Todos los demás extremos de las disposiciones de los asistentes a la vista constan en sus ponencias por escrito en el expediente administrativo del proceso.


 El título de un documento no es lo determinante, sino su contenido. Véase Correa Negrón v. Pueblo, 104 D.P.R. 286, 293 (1975).
Por otra parte, es menester aclarar que el hecho de que el oficial examinador dirigió el memorando al Director de la Oficina de Asesores Legales del Departamento de Salud no menoscaba su validez como informe, ya que dicha división es quien aconseja al Secretario del Departamento. Además, no podemos perder de vista que el aviso al público también fue suscrito por el antes referido director.


 La LPAU expresa que un reglamento “[es] nulo si no cumpl[e] sustancial-mente con las disposiciones de est[a ley]”. Sec. 2.7(a) de la LPAU, 3 L.P.R.A. see. 2127(a).
Al respecto, el profesor Fernández Quiñones comenta que “es imprescindible cumplir con los requisitos de notificación de la regla propuesta, concesión de oportu-nidad a la ciudadanía de presentar sus escritos y publicación de la regla adoptada. Ellos van a la médula del debido proceso de ley estipulado por la propia ley ...”. Fernández Quiñones, op. cit., pág. 121.


 “[U]n reglamento promulgado para implementar la ejecución de una ley puede complementarla, pero no estar en conflicto con ésta.” (Énfasis suprimido.) Franco v. Depto. de Educación, 148 D.P.R. 703, 712 (1999). Véanse: Carrero v. Depto. de Educación, 141 D.P.R. 830, 837 (1996); P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980). Ello implica que una regla o reglamento “claramente en conflicto o en contra de la ley es nulo”. P.S.P. v. Com. Estatal de Elecciones, supra, pág. 409.


 Esta disposición, en lo pertinente, expresa lo siguiente:
“El Secretario establecerá mediante reglamento los criterios para expedir o de-negar el certificado de necesidad y conveniencia.” 3 L.P.R.A. sec. 334b.


 Además de no oponerse a la ley, el reglamento no puede ser caprichoso ni arbitrario. “Es necesario que la regla sea razonable. Es función del tribunal el deter-minar si existe una relación o conexión racional entre una regla o reglamento y el estatuto.” (Escolio omitido.) Carrero v. Depto. de Educación, supra, pág. 838. Véanse: Franco v. Depto. de Educación, supra; Fernández Quiñones, op. cit., See. 3.4, pág. 135.


 “Nuestra conclusión se sustenta al considerar que el Reglamento Núm. 56 que promulgó el Departamento de Salud originalmente en 1986, y que rigió el es-quema de los Certificados de Necesidad por once años, era muy específico y extenso.” Opinión mayoritaria, pág. 139.


 Nos parece pertinente la siguiente expresión que, aunque referente a nues-tra Constitución, entendemos que es de aplicación al presente caso:
“También debemos evitar que interpretaciones inflexibles y el apego a viejos modelos impidan su aplicabilidad a las eventualidades del futuro y en pocos años tomen obsoleta una constitución diseñada para guiar la vida de un pueblo por varios siglos. ... Tampoco debemos olvidar que ‘ “el sentido de hoy no es siempre el sentido de mañana...” (Citas omitidas.) Nogueras v. Hernández Colón, 127 D.P.R. 405, 411 (1990).


 El Secretario también establece política pública mediante el procedimiento adjudicativo. Lab. Inst. Med. Ava. v. Lab. C. Borinquen, supra, págs. 40-41; Ruiz Hernández v. Mahiques, 120 D.P.R. 80, 87 (1987).


 Cabe añadir que “[l]a Ley Núm. 2, supra, establece un procedimiento admi-nistrativo de naturaleza formal, el cual ofrece suficientes garantías para asegurar que dicho proceso se lleve a cabo con pureza administrativa”. (Énfasis en el original y escolio omitido.) Hosp. San Pablo v. Hosp. Hnos. Meléndez, 123 D.P.R. 720, 733 (1989).


 Respecto al Memorando Circular 1997-1, estamos contestes con la mayoría al determinar que las guías comprendidas en él constituyen más que meras inter-pretaciones y que, por ende, dicho documento debió promulgarse a tenor del proce-dimiento de reglamentación establecido en la LPAU.


 Dicha disposición expresa lo siguiente:
*168“Cualquier disposición de este Reglamento o de cualquiera de las enmiendas que en el futuro se efectúen en el mismo, que se declaren nulas o inconstitucionales por una autoridad judicial competente, no afectarán la vigencia y validéz [sic] de sus restantes disposiciones, sino que su efecto se limitará a la palabra, inciso, oración o parte específicamente afectada.” Apéndice de la Petición de certiorari, págs. 173 — 174.


 El Reglamento Núm. 89, supra, incluye las siguientes disposiciones, entre otras: (1) Procedimiento para el recibo y evaluación de solicitudes (Art. V); (2) Soli-citudes especiales y exenciones (Art. VII); (3) Término y vigencia del certificado de necesidad y conveniencia (Art. VIII). Apéndice de la Petición de certiorari, págs. 167-169 y 171-173.